Citation Nr: 0931085	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
jungle rot of both feet. 

2.  Entitlement to service connection for a skin disorder 
(claimed as jungle rot) of both feet.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION


The Veteran served on active duty from March 1943 to January 
1946.

In a September 1998 rating decision, the RO, in pertinent 
part, denied the Veteran's original claim for service 
connection for jungle rot of both feet as not well grounded 
because of the absence of a chronic skin disorder.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision in which the 
RO reopened and denied the Veteran's claim for service 
connection.

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits-
and in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO, in pertinent 
part, denied service connection for jungle rot of both feet; 
the Veteran did not file an appeal to this decision with 
regard to denial of service connection for jungle rot of both 
feet..

2.  The evidence associated with the claims file since the 
September 1998 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and is of sufficient significance that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a skin disorder (claimed 
as jungle rot) of both feet.

3.  The competent medical evidence of record is against a 
finding that the Veteran's onychomycosis is related to 
service.


CONCLUSIONS OF LAW

1.  The September 1998 2005 RO decision, denying service 
connection for jungle rot of both feet, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1998-1999).  

2.  As new and material evidence has been received since the 
September 1998 RO decision, denying service connection for 
jungle rot of both feet, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for a skin disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The compliance notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Initially, given the Board's favorable disposition of the 
petition to reopen and the Veteran's claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.

The duty to notify was satisfied by way of a letter sent to 
the appellant in February 2008 that informed him of why his 
original claim for service connection was denied, what 
evidence was required to reopen his prior claim, what 
evidence was required to substantiate his service connection 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence.

VA also has a duty to assist the appellant in the development 
of his claim.  It appears that all known and available 
records relevant to the issues on appeal have been obtained, 
to include available service treatment records, VA medical 
records, and a report of VA examination are associated with 
the appellant's claims file.  Significantly, the appellant 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Petition to Reopen

In a September 1998, the RO issued a rating decision, which, 
in pertinent part, denied service for jungle rot of both 
feet.  The Veteran was informed of the decision and his 
appellate rights later the same month; but he did not file an 
appeal with regard to this issue.  Thus, as the Veteran did 
not file an notice of disagreement (NOD) within one year of 
notification of the decision, the September 1998 rating 
decision is final as to the evidence then of record with 
regard to this issue.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.1103 (1998-1999).

Here, the Veteran's petition to reopen the previously denied 
claim for service connection for jungle rot of both feet was 
received in December 2007.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1998 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the September 1998 denial of service 
connection for jungle rot, the Veteran's DD Form 214 showed 
that he participated in battles and campaigns in Luzon, 
China, New Guinea and the Philippine Islands and received an 
Asiatic Pacific Service Medal, a Philippine Islands 
Liberation Ribbon, and a World War II Victory Medal with a 
Bronze Star.  The Veteran's service treatment records include 
a notation of a mild bunion of the left foot at the time of 
enlistment.  While there was no documentation of treatment of 
jungle rot during service, his separation examination report 
reflects jungle rot of the left foot in July 1945 in the 
Philippines with no hospitalization.  However, no 
abnormalities of the skin were noted; and clinical findings 
for his feet were normal.  That September 1998 denial was 
based on no evidence of a chronic skin disorder of the feet.

Evidence added to the record since the prior denial include 
copies of notes from a journal the veteran kept during the 
war; copies of photographs taken on Okinawa and in the 
Philippines; statements that he received treatment from 
various doctors in White Plains, New Hampshire and in 
Binghamton, that he no longer has the names of those doctors 
who treated him in the 1940s, 1950s or 1960s and that he 
continued to received treatment at the VA for foot problems; 
VA medical records showing treatment for onychomycosis; and a 
March 2009 VA skin examination report with a nexus opinion.  
The Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-513.  As such this evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the Veteran's previously denied 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  Accordingly, the Board concludes 
that the criteria for reopening the Veteran's service-
connection claim are met.  Id.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 
38 U.S.C.A. § 1154(b) appear to be applicable in this case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Also, where, as here, some 
the claimant's service treatment records have been destroyed 
and/or damaged in the fire at the National Personnel Records 
Center, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for a skin 
disorder (claimed as jungle rot) is not warranted.

The Veteran contends that, while serving in the Pacific 
during World War II, he was treated for jungle rot on his 
feet.  He also maintains that he has continued to receive 
treatment for residuals of jungle rot since his discharge for 
service.

As noted earlier, the Veteran's January 1946 separation 
examination report reflects jungle rot of the left foot in 
July 1945 in the Philippines with no hospitalization.  
However, no abnormalities of the skin were noted; and 
clinical findings for his feet were normal.  

During a March 1998 VA general medical examination, the 
Veteran reported that, while in New Guinea, he developed 
"boils" on his calves, but these resolved without 
recurrence.  He also recalled developing "Chinese crud" 
while in New Guinea which presented on the soles of both feet 
associated with itchiness.  When he returned home he was told 
to try corn starch which seemed to help somewhat.  On 
examination, his extremities were warm and dry with trace 
edema bilaterally.  There was no clubbing or cyanosis.  A few 
varicose veins were noted below the knees.  He had pes planus 
and hallux valgus with hammertoe deformity of the second toes 
bilaterally.  There was no evidence of rash.  The diagnoses 
include varicose veins with mild venous insufficiency; pes 
planus with hallux valgus and hammertoes (was scheduled to 
received arch supports); and tinea pedis, resolved.  The 
examiner added that there were no active skin lesions at that 
time.

VA medical records reflect the presence of no skin lesions in 
May 1997.  More recent VA medical records show treatment for 
onychomycosis.

During a March 2009 VA skin examination, the Veteran reported 
a history of contracting "jungle rot"-a term used to 
describe fungal infection of the skin-while in New Guinea, 
where he took his shoes off at night.  When he checked them 
in the morning, there was mold in the outside of the shoe 
from the humidity and warmth.  He has had various skin 
growths as he is aging and believes that these growths are 
due to the "jungle rot."  The Veteran stated that he used 
to have malodorous feet but no longer.  He has varicose veins 
and peripheral vascular disease (PVD).  The Veteran stated 
that he has been seen by a podiatrist regularly since the 
service and uses an antifungal cream on his feet every other 
day.  Otherwise, he feet would be scaly.  He fell six years 
ago and fractured his femur, which he blames on the loss of 
sensation due to jungle rot.  On examination, the Veteran had 
only one nail with apparent onychomycosis-the middle right 
one had a growth under the nail and appeared abnormally 
shaped but was still intact.  Otherwise, his nails are well 
shaped and he took good care of them.  There was no skin 
involvement of his feet.  Sensation was decreased in a 
stocking-like configuration.  He had purplish discoloration 
of the skin of the lower leg and feet with obvious varicose 
veins.  The diagnoses were onychomycosis and PVD.  After 
reviewing the claims file and examining the Veteran, the 
examiner opined that it is less likely as not (less than a 
50/50 probability) the his foot condition was caused by or 
the result of his left foot jungle rot.  At that time, there 
were no skin rashes or evidence of dermatophyte infection 
with the exception of onychomycosis of the middle right toe 
with nail still intact but growth underneath the nail.  There 
were no apparent toenail problems of the left toes.  The left 
foot condition was peripheral neuropathy.

Here, it is clear that the Veteran has been diagnosed with 
onychomycosis.  However, there is no competent medical 
evidence reflecting that onychomycosis was shown in service.  
The first diagnosis of any type of onychomycosis was in 2009, 
more than 60 years after the Veteran's discharge from 
service.  Although the Veteran was asked to provide lay 
statements or medical records showing a continuity of 
symptomatology, he did not.  The passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the Veteran's claimed disability 
and service, even though there is a notation of treatment for 
jungle rot on one occasion in service.  The Veteran January 
1946 separation examination, the May 1998 VA general medical 
examination, and the March 2009 VA examination fail to show 
any skin lesions.  Moreover, there is no probative medical 
evidence linking a skin disorder, to include a fungal 
infection of the skin, to service.  The only competent 
medical opinion of record is against a finding that there is 
a link between the Veteran's current onychomycosis and active 
service.  

In addition to the medical evidence, the Board has considered 
the Veteran's written assertions and those of his 
representative that the claimed disability is the result of 
service; however, none of this evidence provides a basis for 
allowance of the claim.  As laypersons without the 
appropriate medical training and expertise, they are not 
competent to provide a probative opinion on a medical matter, 
such as diagnosis of or the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under the circumstances of this case, the Board finds that 
the Veteran's claim for service connection must be denied.  
In reaching the decision to deny the claim on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.




ORDER

As new and material evidence to reopen the claim for service 
connection for jungle rot of both feet has been received, to 
this limited extent, the appeal is granted.

Service connection for a skin disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


